Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 5-8, 10, 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
the prior art does not disclose or render obvious a crossbow correction device comprising "... wherein the controller is configured to perform control so as to reduce a difference between a first sum and a second sum, where the first sum is a sum of a total current value flowing through the electromagnet supported by the first support member and positioned on a first side of a center in the strip width direction of the steel strip and a total current value flowing through the electromagnet supported by the second support member and positioned on a second side of the center in the strip width direction of the steel strip, and the second sum is a sum of a total current value flowing through the electromagnet supported by the second support member and positioned on the first side of the center in the strip width direction of the steel strip and a total current value flowing through the electromagnet supported by the first support member and positioned on the second side of the center in the strip width direction of the steel strip…" as set forth in claim 1. Examiner notes that based on reviewing the final rejection filed 01/27/2022 and the argument filed 04/08/2022, the rejection of claim 4, currently incorporated into claim 1, has been withdrawn. Therefore, neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claims 1, 3, 5-7 are deemed patentable over the prior art of record.
the prior art does not disclose or render obvious a crossbow correction device comprising "... wherein the first movement control includes causing the rotational movement of the first mover and causing the rotational movement of the second mover so as to reduce a difference between a first sum and a second sum, where the first sum is a sum of a total current value flowing through a part of the first plurality of electromagnets positioned on a first side of a center in the strip width direction of the steel strip and a total current value following through a part of the second plurality of electromagnets positioned on a second side of the center in the strip width direction of the steel strip, and the second sum is a sum of a total current value flowing through the other part of the second plurality of electromagnets positioned on the first side of the center in the strip width direction of the steel strip and a total current value flowing through the other part of the first plurality of electromagnets positioned on the second side of the center in the strip width direction of the steel strip.…" as set forth in claim 8. Examiner notes that based on reviewing the final rejection filed 01/27/2022 and the argument filed 04/08/2022, the rejection of claim 11, currently incorporated into claim 8, has been withdrawn. Therefore, neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claims 8, 10, 12, 13 are deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725